Citation Nr: 0721957	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-33 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) in excess of 10 percent prior to 
September 22, 2005, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Newark, New Jersey.  The veteran testified before the 
undersigned Veterans Law Judge in January 2006; a transcript 
of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist the veteran under the VCAA.  
Specifically, there appears to be outstanding treatment 
records from the James J. Howard VA Community Clinic in 
Brick, New Jersey.  Indeed, the veteran indicated on his 
October 2005 VA-Form 9 that he was receiving treatment for 
PTSD at such clinic.  Additionally, he submitted a December 
2005 VA mental health record following certification of this 
appeal to the Board.  Except for this December 2005 clinical 
record, there are no other VA clinical records associated 
with the claims folder.

Because the Board has identified outstanding VA records 
pertinent to the veteran's current claim on appeal, VA must 
undertake efforts to acquire such documents as these records 
may be material to his claim.  In this regard, it is noted 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).

Additionally, the Board observes that the veteran has not 
been provided notice regarding the evidence and information 
necessary to establish an effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Since the 
Board is remanding this appeal, there will be an opportunity 
to cure this notice defect. 

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2. Obtain any VA treatment records from 
James J. Howard VA Community Clinic in 
Brick, New Jersey for the period from 
October 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefits sought can be granted.  Unless 
the benefits sought are granted, the 
veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




